DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (USPN 11,069,597).
Regarding claim 12, Lee et al disclose a semiconductor device, comprising:
a substrate 110 with a through-substrate via,
a via hole of the through-substrate via,
an insulation layer 156 in the via hole [see Fig. 3; see also col. 7, lines 19-21],
a metallization 152, 154 of the through-substrate via, the insulation layer insulating the metallization from the substrate [see Fig. 3; see also col. 6, lines 48-50],
a metal layer 134W above the substrate, the metallization contacting the metal layer [see col. 5, line 66 to col. 6, line 3], and
134B on the metal layer, the metallic layer being arranged between the substrate and the metal layer, the metallic layer comprising a material that is different from the material of the metal layer [see Fig. 3; see also col. 5, line 66 to col. 6, line 3], wherein
the metallization is in contact with a contact area of the metal layer.
Regarding claim 13, Lee et al disclose the semiconductor device according to claim 12, furthermore wherein a portion of the metallic layer is arranged between the metal layer and the insulation layer [see Fig. 3].
Regarding claims 15 and 16, Lee et al disclose the semiconductor device according to claim 12, furthermore wherein the metallic layer 134B comprises titanium or aluminum, and/or a nitride [see col. 6, lines 19-24, wherein the metallic layer is optionally titanium nitride].

Claims 12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura et al (US Patent Application Publication 2013/0313688).
Regarding claim 12, Nomura et al disclose a semiconductor device, comprising: 
a substrate 10 with a through-substrate via 20, 
a via hole 20 of the through-substrate via, 
an insulation layer 22 in the via hole, 
a metallization 24, 26 of the through-substrate via, the insulation layer insulating the metallization from the substrate [see Fig. 3(B)], 
a metal layer 16 above the substrate, the metallization contacting the metal layer, and 
a metallic layer 14 on the metal layer, the metallic layer being arranged between the substrate and the metal layer, the metallic layer comprising a material that is different from the material of the metal layer, wherein 
the metallization is in contact with a contact area of the metal layer [see Fig. 3(B)].
Nomura et al disclose the semiconductor device according to claim 12, furthermore wherein the metallization 24, 26 is completely separated from the metallic layer 14 by the insulation layer 22 [see Fig. 3(B)].
Regarding claims 15 and 16, Nomura et al disclose the semiconductor device according to claim 12, furthermore wherein the metallic layer comprises titanium or aluminum, and/or a nitride [see paragraph 0041, wherein the metallic layer is disclosed to be titanium nitride].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al (US Patent Application Publication 2013/0313688) in view of Lee et al (USPN 11,069,597).
Regarding claim 1, Nomura et al disclose a method of forming a through-substrate via, comprising:
providing a substrate 10, a metal layer 16, and a metallic layer 14 arranged on the metal layer, the metallic layer being disposed between the substrate and the metal layer [see Fig. 1(A); see also paragraph 0042],
forming a via hole 20 penetrating the substrate above the metal layer [see Fig. 1(B); see paragraph 0043],
applying an insulation layer 22 in the via hole [see Fig. 2(A); see also paragraph 0043],

applying a metallization 24, 26 in the via hole, the metallization contacting the metal layer in the contact area and being insulated from the substrate by the insulation layer [see Fig. 3(B); see also paragraph 0054], wherein
the metallic layer 14 is completely removed from the contact area before the metallization is applied [see Figs. 1(B)-3(B)].
Nomura et al do not disclose a dielectric arranged on the substrate, such that the metal layer is embedded in the dielectric. One such as Lee et al disclose a substantially similar through-substrate via, comprising: providing a substrate 110 with a dielectric 130 arranged on the substrate, a metal layer 134W embedded in the dielectric, and a metallic layer 134B arranged on the metal layer, the metallic layer being disposed between the substrate and the metal layer [see Fig. 3], forming a via hole penetrating the substrate above the metal layer, applying an insulation layer 156 in the via hole, wherein the insulation layer is not formed above a contact area of the metal layer, applying a metallization 150 in the via hole, the metallization contacting the metal layer in the contact area and being insulated from the substrate by the insulation layer [see Fig. 3], wherein the metallic layer 14 is not formed on the contact area before the metallization is applied [see Fig. 3]. 
It would have been obvious to one of ordinary skill in the art at the time of invention to include the dielectric arranged on the substrate, with the metal layer embedded therein, in order to provide insulation around multilayer wiring structures, thus allowing the formation of multiple devices on the same wafer.
Regarding claims 5-7 and 9, the prior art of Nomura et al and Lee et al disclose the method of claim 1. Furthermore, Nomura et al disclose wherein the metal layer 16 comprises a material that is different from the material of the metallic layer 14, specifically wherein the metallic 
Regarding claim 11, the prior art of Nomura et al and Lee et al disclose the method of claim 1. Furthermore, Nomura et al disclose comprising:
before forming the via hole, applying a mask 18 with an opening 19,
etching a via hole 20 through the opening, and
removing the mask before the insulation layer 22 is applied [see Figs. 1(A)-2(A); see also paragraph 0049]. 

Claims 2 and 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al (US Patent Application Publication 2013/0313688) in view of Lee et al (USPN 11,069,597) as applied to claim 1 above, and further in view of Chen et al (US Patent Application Publication 2014/0312468).
Regarding claim 2, the prior art of Nomura et al and Lee et al disclose the method of claim 1. Furthermore to the dielectric, Lee et al disclose the through-substrate via, as outlined above, but are largely silent as to the method by which the through-substrate via is formed, and thus do not disclose removing the dielectric from above the contact area after the insulation layer is applied and removed from above the contact area. One such as Chen et al disclose a method of forming a through-substrate via, comprising: providing a substrate 110 with a dielectric 122 arranged on the substrate, a metal layer 121 embedded in the dielectric, and a metallic layer [not shown] arranged on the metal layer, the metallic layer being disposed between the substrate and the metal layer [see paragraph 0045, wherein a “barrier layer” is disclosed but not depicted], forming a via hole 112 penetrating the substrate above the metal layer [see Fig. 8], applying an insulation layer 141 in the via hole [see Fig. 9], removing the insulation layer from above a contact area of the metal layer, and 142 in the via hole, the metallization contacting the metal layer in the contact area and being insulated from the substrate by the insulation layer [see Fig. 11]. Furthermore, Chen et al disclose removing the dielectric from the contact area after the insulation layer is applied and removed from above the contact area [see Figs. 8-10; see also paragraphs 0043-0045]. It would have been obvious to one of ordinary skill in the art at the time of invention to remove the dielectric from the contact area after the insulation layer is applied and removed from above the contact area because Chen et al teach that this process can allow control of etching parameters and time so as to change the outline of the bottom part of the through-hole [see paragraph 0041], which in turn allows for prevention of under- or over-etching the through hole [see paragraph 0004].
Regarding claim 4, the prior art of Nomura et al and Lee et al disclose the method of claim 1. Furthermore to the dielectric, Lee et al disclose the through-substrate via, as outlined above, but are largely silent as to the method by which the through-substrate via is formed, and thus do not disclose wherein, before the insulation layer is applied, the dielectric and the metallic layer are removed from above the metal layer, so that the via hole reaches the metal layer, and the contact area of the metal layer is exposed inside the via hole, the insulation layer is applied on the metal layer, and after the insulation layer is removed from above the contact area, the metallization is applied in electric contact with the contact area and insulated from the metallic layer by the insulation layer. One such as Chen et al disclose a method of forming a through-substrate via, comprising: providing a substrate 110 with a dielectric 122 arranged on the substrate, a metal layer 121 embedded in the dielectric, and a metallic layer [not shown] arranged on the metal layer, the metallic layer being disposed between the substrate and the metal layer [see paragraph 0045, wherein a “barrier layer” is disclosed but not depicted], forming a via hole 112 penetrating the substrate above the metal layer [see Fig. 13], applying an insulation layer 141 in the via hole [see Fig. 14], 142 in the via hole, the metallization contacting the metal layer in the contact area and being insulated from the substrate by the insulation layer [see Fig. 16]. Furthermore, Chen et al disclose wherein, before the insulation layer is applied, the dielectric and the metallic layer are removed from above the metal layer [see Fig. 13], so that the via hole reaches the metal layer, and the contact area of the metal layer is exposed inside the via hole, the insulation layer  is applied on the metal layer, and after the insulation layer is removed from above the contact area, the metallization is applied in electric contact with the contact area and insulated from the metallic layer by the insulation layer [see Figs. 13-16; see also paragraphs 0050-0052]. It would have been obvious to one of ordinary skill in the art at the time of invention to remove the dielectric from the contact area after the insulation layer is applied and removed from above the contact area because Chen et al teach that this process can allow control of etching parameters and time so as to change the outline of the bottom part of the through-hole [see paragraph 0041], which in turn allows for prevention of under- or over-etching the through hole [see paragraph 0004].
Regarding claim 8, the prior art of Nomura et al and Lee et al disclose the method of claim 1. Furthermore to the dielectric, Lee et al disclose the through-substrate via, as outlined above, but are largely silent as to the method by which the through-substrate via is formed, and thus do not disclose wherein the dielectric is removed from above the metal layer by etching and by using a recipe that is non-selective with respect to the metallic layer. One such as Chen et al disclose a method of forming a through-substrate via, comprising: providing a substrate 110 with a dielectric 122 arranged on the substrate, a metal layer 121 embedded in the dielectric, and a metallic layer [not shown] arranged on the metal layer, the metallic layer being disposed between the substrate and the metal layer [see paragraph 0045, wherein a “barrier layer” is disclosed but not depicted], forming a via hole 112 penetrating the substrate above the metal layer [see Fig. 13], applying an insulation layer 141 in the via hole [see Fig. 14], removing the insulation layer from above a contact area of the metal layer, and applying a metallization 142 in the via hole, the metallization contacting the metal layer in the contact area and being insulated from the substrate by the insulation layer [see Fig. 16]. Furthermore, Chen et al disclose wherein the dielectric is removed from above the metal layer by etching and by using a recipe that is non-selective with respect to the metallic layer [see paragraph 0045, wherein it is disclosed that “while the conductor layer 121 is exposed, the barrier layer may be removed to expose the copper layer,” i.e. the metal layer of the claim, thus disclosing that the removal is non-selective; see also paragraph 0048, wherein it is disclosed that the removal is by etching].

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding dependent claim 3, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein before the insulation layer is applied, the dielectric is removed from above the metallic layer, so that the via hole reaches the metallic layer, the insulation layer is applied on the metallic layer, and the insulation layer is removed from above the contact area, more specifically such that a portion of the metallic layer is left between the metal layer and the insulation layer.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899